Plaintiff in error, Sidney Parker, was indicted in the criminal court of Cook county on a charge of burglary, alleged to have taken place on the 12th of July, 1933. Further allegations of the indictment charged that he had previously been indicted, tried and convicted for the larceny of a motor vehicle. The jury returned a verdict finding him guilty of the crime of burglary and further finding that he had been theretofore convicted of the larceny of a motor vehicle. After motions for a new trial and in arrest of judgment had been overruled the court sentenced him to the penitentiary for the term of his natural life, this sentence being imposed under the Habitual Criminal act, hereinafter mentioned.
The plaintiff in error contends that the crime of larceny of a motor vehicle is not one of the specific crimes set forth and included in the Habitual Criminal act, (Smith's Stat. 1933, par. 602, p. 1083,) and that the court erred in refusing to quash that portion of the indictment which charged the commission of the previous offense. The People in their brief admit that the only point for determination is whether or not larceny of an automobile is grand larceny within the meaning of the Habitual Criminal act.
This case must be decided in accordance with the principles set forth in People v. Crane, (ante, p. 276,) and there can be no useful purpose served by repeating them. As *Page 303 
pointed out in that case, the larceny of a motor vehicle is a crime separate and distinct from either grand larceny or petit larceny, the element of value not entering into its definition and not being material as a matter of pleading or proof. The case now under consideration does not fall within the provisions of the Habitual Criminal act, and the court erred in refusing to quash that portion of the indictment referring to the previous offense.
It is argued by the People that if the judgment must be reversed it should be only for the purpose of imposing a proper sentence, the guilt of the defendant being proved. This suggestion cannot be followed. Under a proper indictment, limited as herein indicated, this evidence, which would be prejudicial to the rights of the defendant, would not, except for the purpose of impeachment, be either competent or material. It is necessary that the judgment be reversed and the cause remanded to the criminal court of Cook county, with directions to quash that portion of the indictment referring to the previous offense, to require a plea to the indictment as partially quashed, and for a new trial.
The judgment is reversed and the cause remanded.
Reversed and remanded, with directions.